Citation Nr: 1217262	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  09-01 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma.  

2.  Entitlement to service connection for squamous cell carcinoma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The Veteran served on active duty from July 1948 to July 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and May 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In October 2010, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

In January 2011, the Board remanded these issues for further evidentiary development.  The requested development was completed in part, and the case has now been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims for service connection.

In February 2011, the Veteran submitted a signed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs).  There is no indication that any of the identified records were requested by VA.  

Upon receipt of a substantially complete application for benefits, VA will make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 C.F.R. 3.159(c) (2011).  The claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians.  Id. at (c)(1)(i).  The claimant must provide enough information to identify and locate the existing records, including the person, company, agency, or other custodian holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided.  Id.  

In this case, the Board recognizes that the Veteran only provided an address for 1 of the 7 identified sources.  It is noted that the Veteran also provided a phone number for another source, which could have been used to obtain the address.  At the very least, records from the properly identified source should have been requested.  As such, these claims must be remanded so that reasonable efforts can be made to obtain the properly identified records.  On remand, the Veteran should again be asked to provide authorization and consent for VA to obtain any outstanding, relevant treatment records, to include addresses for all identified providers.    

Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain relevant treatment records from the VA Medical Center in Portland, Oregon, to include the Vancouver, Washington Campus, dating since April 2011.

2.  Ask the Veteran to provide authorization to obtain any outstanding, relevant private records, to include records from Drs. Burket, Kim, Palma, and Allmon, as well as records from the Castle Medical Center, Oregon Health and Science University (Dr. Lee), and the Vancouver Clinic.  The Veteran should be asked to include addresses for all identified providers.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

